UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS AS OF MARCH 31, 2 MONTH PERIOD THEN ENDED PRESENTED WITH COMPARATIVE FIGURES GLOSSARY OF TERMS The following are not technical definitions, but they are helpful for the reader’s understanding of some terms used in the notes to the unaudited consolidated condensed interim financial statements of the Company. Terms Definitions BLL Bodega Loma La Lata S. A. CAMMESA Compañía Administradora del Mercado Eléctrico Mayorista S. A. CB Corporate Bonds CIESA Compañía de inversiones de energía S. A. Citelec Compañía Inversora en Transmisión Eléctrica Citelec S. A. CNV Comisión Nacional de Valores Argentine Securities Commisssion Corod Corod Producción S. A. CPB Central Piedra Buena S. A. CTG Central Térmica Güemes S. A. CTLL Central Térmica Loma La Lata S. A. CTP Central Térmica Piquirenda CYCSA Comunicación y Consumos S. A. DESA Desarrollos Energéticos S. A. EASA Electricidad Argentina S. A. EcuadorTLC EcuadorTLC S. A. Edenor Empresa Distribuidora y Comercializadora Norte S. A. Eg3 Red Eg3 Red S. A. ENRE National Regulatory Authority of Electricity FOCEDE Fund works of consolidation and expansion of electrical distribution FONINVEMEM Fund for Investments required to increase the electric power supply in the WEM Foundation Pampa Energía Foundation committed to education (Foundation) HIDISA Hidroeléctrica Diamante S. A. HINISA Hidroeléctrica Los Nihuiles S. A. 1 GLOSSARY OF TERMS: (Continuation) Terms Definitions IASB International Accounting Standards Board IEASA IEASA S. A. IGJ Inspección General de Justicia - General Inspection of Justice IGMP Minimum Notional Income Tax INDISA Inversora Diamante S. A. INNISA Inversora Nihuiles S. A. IPB Inversora Piedra Buena S. A. MEyM Ministry of Energy and Mining NIC International Accounting Standards NIIF International Financial Reporting Standards NYSE New York Stock Exchange Orígenes Retiro Orígenes Seguros de Retiro S. A. PACOSA Pampa Comercializadora S. A. PBI Petrobras Bolivia Internacional S. A. PELSA Petrolera Entre Lomas S. A. PEPASA Petrolera Pampa S. A. PEPCA PEPCA S. A. PHA Petrobras Hispano Argentina S. A. PISA Pampa Inversiones S. A. PP Pampa Participaciones S. A. PP II Pampa Participaciones II S. A. PPSL Petrobras Participaciones S. L. PYSSA Préstamos y Servicios S. A. RTI Tariff Structure Review 2 GLOSSARY OF TERMS: (Continuation) Terms Definitions Salaverri, Dellatorre, Burgio & Wetzler Salaverri, Dellatorre, Burgio y Wetzler Malbran Abogados Sociedad Civil SE Secretary of Energy SEE Secretary of Electrical Energy SEC Securities and Exchange Commission TGS Transportadora de Gas del Sur S. A. The Company / Pampa Pampa Energía S. A. The Group Pampa Energía S. A. and its subsidiaries TJSM Termoeléctrica San Martín S. A. TMB Termoeléctrica Manuel Belgrano S. A. Transba Empresa de Transporte de Energía Eléctrica por Distribución Troncal de la Provincia de Buenos Aires Transba S. A. Transelec Transelec Argentina S. A. Transener Compañía de Transporte de Energía Eléctrica en Alta Tensión Transener S. A. UTE Senillosa Petrolera Pampa S. A. Rovella Carranza Gas y Petróleo de Neuquén, Unión Transitoria de Empresas Senillosa WEM Wholesale Electricity Market WEBSA World Energy Business S. A. 3 UNAUDITED CONSOLIDATED CONDENSED INTERIM STATEMENT OF FINANCIAL POSITION As of March 31, 2017 presented with comparative figures (In millions of Argentine Pesos (“$”) – unless otherwise stated) Note ASSETS NON CURRENT ASSETS Investments in joint ventures 8 4,157 3,699 Investments in associates 9 798 787 Property, plant and equipment 10 42,160 41,090 Intangible assets 11 1,946 2,014 Other assets 12 13 Financial assets at fair value through profit and loss 12 150 742 Financial assets at amortized cost 13 10 62 Deferred tax assets 14 1,686 1,232 Trade and other receivables 15 4,946 4,469 Total non current assets 55,865 54,108 CURRENT ASSETS Other assets - 1 Inventories 3,577 3,360 Financial assets at fair value through profit and loss 12 8,438 4,188 Financial assets at amortized cost 13 75 23 Derivative financial instruments 6 13 Trade and other receivables 15 14,623 14,144 Cash and cash equivalents 16 3,069 1,421 Total current assets 29,788 23,150 Non current assets classified as held for sale 18 19 Total assets 85,671 77,277 4 UNAUDITED CONSOLIDATED CONDENSED INTERIM STATEMENT OF FINANCIAL POSITION (Continuation) Note SHAREHOLDERS´ EQUITY Share capital 17 1,938 1,938 Additional paid-in capital and other reserves 4,974 4,963 Treasury shares (72) - Legal reserve 232 232 Voluntary reserve 3,862 3,862 Retained earnings (Acumulated losses) 1,890 (11) Other comprehensive (loss) / income (17) 70 Equity attributable to owners of the company 12,807 11,054 Non-controlling interest 3,363 3,020 Total equity 16,170 14,074 LIABILITIES NON CURRENT LIABILITIES Trade and other payables 18 5,483 5,336 Borrowings 19 26,445 15,286 Deferred revenue 200 200 Salaries and social security payable 100 94 Defined benefit plans 975 921 Deferred tax liabilities 14 4,405 3,796 Income tax and minimum notional income tax provision 1,292 934 Taxes payables 502 306 Provisions 20 4,843 6,267 Total non current liabilities 44,245 33,140 CURRENT LIABILITIES Trade and other payables 18 13,449 12,867 Borrowings 19 6,694 10,686 Deferred revenue 26 1 Salaries and social security payable 1,498 1,745 Defined benefit plans 110 112 Income tax and minimum notional income tax provision 558 1,454 Taxes payables 2,153 2,392 Provisions 20 768 806 Total current liabilities 25,256 30,063 Total liabilities 69,501 63,203 Total liabilities and equity 85,671 77,277 The accompanying notes are an integral part of these unaudited condensed interim financial statements 5 UNAUDITED CONSOLIDATED CONDENSED INTERIM STATEMENT OF COMPREHENSIVE INCOME For the three-month period ended March 31, 2017 presented with comparative figures (In millions of Argentine Pesos (“$”) – unless otherwise stated) Note Revenue 21 15,166 4,227 Cost of sales 22 (10,491) (3,279) Gross profit 4,675 948 Selling expenses 23 (1,196) (342) Administrative expenses 24 (1,199) (448) Exploration expenses 25 (13) - Other operating income 26 1,377 966 Other operating expenses 26 (989) (187) Share of profit (loss) of joint ventures 8 283 (30) Share of profit (loss) from associates 9 11 (3) Operating income 2,949 904 Financial income 27 321 99 Financial expenses 27 (1,276) (646) Other financial results 27 677 409 Financial results, net (278) (138) Profit before income tax 2,671 766 Income tax and minimun notional income tax (376) (93) Profit of the period 2,295 673 Other comprehensive income Items that may be reclassified to profit or loss Translation differences (174) - Income tax 26 - Other comprehensive loss of the period (148) - Other comprehensive income of the period 2,147 673 6 UNAUDITED CONSOLIDATED CONDENSED INTERIM STATEMENT OF COMPREHENSIVE INCOME (Continuation) Total income of the period attributable to: Note Owners of the company 1,901 608 Non - controlling interest 394 65 2,295 673 Total comprehensive income of the period attributable to: Owners of the company 1,814 608 Non - controlling interest 333 65 2,147 673 Earnings per share attributable to the equity holders of the company during the period Basic and diluted earnings per share 28 0.9819 0.3583 The accompanying notes are an integral part of these unaudited condensed interim financial statements. 7 UNAUDITED CONSOLIDATED CONDENSED INTERIM STATEMENT OF CHANGES IN EQUITY For the three-month period ended March 31, 2017 presented with comparative figures (In millions of Argentine Pesos (“$”) – unless otherwise stated) Attributable to owners Equity holders of the company Retained earnings Non-controlling interest Total equity Share capital Additional paid-in capital and other reserves Treasury shares Legal reserve Voluntary reserve Other comprehensive income / (loss) for the year Retained earnings (Accumulated losses) Subtotal Balance as of December 31, 2015 1,696 1,231 - 51 978 (31) 3,065 6,990 1,391 8,381 Profit for the three-month period - 608 608 65 673 Comprehensive income for the three-month period - 608 608 65 673 Balance as of March 31, 2016 1,696 1,231 - 51 978 (31) 3,673 7,598 1,456 9,054 Constitution of legal reserve - Shareholders’ meeting 04.29.2016 - - - 153 - - (153) - - - Constitution of voluntary reserve - Shareholders’ meeting 04.29.2016 - 2,912 - (2,912) - - - Recomposition of legal reserve - Shareholders’ meeting 11.17.2016 - - - 28 (28) - Sale of interest in subsidiaries - 3 - 3 1 4 Acquisition of subsidiaries - 7,869 7,869 Public offer for the acquisition of subsidiaries' shares 141 1,387 - 1,528 (4,260) (2,732) Merger with subsidiary 101 2,330 - 2,431 (1,764) 667 Stock compensation plans - 12 - 12 10 22 Dividends attributables to non-controlling interest - (82) (82) Loss for the complementary nine-month period - (619) (619) (306) (925) Other comprehensive income for the nine-month period - 101 - 101 96 197 Comprehensive loss for the nine-month period - Balance as of December 31, 2016 1,938 4,963 - 232 3,862 70 (11) 11,054 3,020 14,074 8 UNAUDITED CONSOLIDATED CONDENSED INTERIM STATEMENT OF CHANGES IN EQUITY (Continuation) Attributable to owners Equity holders of the company Retained earnings Non-controlling interest Total equity Share capital Additional paid-in capital and other reserves Treasury shares Legal reserve Voluntary reserve Other comprehensive income / (loss) for the year Retained earnings (Accumulated losses) Subtotal Balance as of December 31, 2016 1,938 4,963 - 232 3,862 70 (11) 11,054 3,020 14,074 Stock compensation plans - 11 - 11 10 21 Acquisition of own shares (Note 36) - - (72) - (72) - (72) Profit for the three-month period - 1,901 1,901 394 2,295 Other comprehensive loss for the three-month period - (87) - (87) (61) (148) Comprehensive income for the three-month period - (87) 1,901 1,814 333 2,147 Balance as of March 31, 2017 1,938 4,974 (72) 232 3,862 (17) 1,890 12,807 3,363 16,170 The accompanying notes are an integral part of these unaudited condensed interim financial statements. 9 UNAUDITED CONSOLIDATED CONDENSED INTERIM STATEMENT OF CASH FLOWS For the three-month period ended March 31, 2017 presented with comparative figures (In millions of Argentine Pesos (“$”) – unless otherwise stated) Note Cash flows from operating activities: Total profit for the period 2,295 673 Adjustments to reconcile net profit to cash flows generated by operating activities: Income tax and minimum notional income tax 376 93 Accrued interest 909 542 Depreciations and amortizations 22, 23 and 24 1,230 269 (Recovery) constitution of allowances, net 23 and 26 (15) 18 (Recovery) constitution of provisions, net 26 (339) 60 Share of (loss) profit of joint ventures and associates 8 and 9 (294) 33 Accrual of defined benefit plans 22, 23 and 24 73 28 Net foreign currency exchange difference 27 (580) 118 Result from measurement at present value 27 37 (1) Changes in the fair value of financial instruments (145) (557) Results from property, plant and equipment sale and decreases (5) - Consumption of materials 4 3 Higher costs recognition - SE Resolution No. 250/13 and subsequent Notes - (81) Asset retirement obligation 27 22 31 Compensation agreements 23, 24 and 26 189 100 Other expenses FOCEDE 26 - 14 Other financial results 24 3 Contingent consideration 26 171 - Onerous contract (Ship or pay) 26 37 - Other 22 4 Changes in operating assets and liabilities: Increase in trade receivables and other receivables (1,444) (229) Increase in inventories (224) (3) Decrease in trade and other payables (569) (758) Increase in deferred income 25 14 Decrease in salaries and social security payable (319) (169) Decrease in defined benefit plans (20) (10) Decrease in tax payables (787) (108) Decrease in provisions (1,069) (11) Income tax and minimum notional income tax paid (370) - Proceeds from derivative financial instruments 47 97 Net cash (used in) generated by operating activities (719) 173 10 UNAUDITED CONSOLIDATED CONDENSED INTERIM STATEMENT OF CASH FLOWS (Continuation) Note Cash flows from investing activities: Purchases of property, plant and equipment (1,861) (764) Purchases of financial assets (6,001) (26) Proceeds from property, plant and equipment sale 7 - Proceeds from financial assets' sale and amortization 2,460 120 Proceeds from sales of subsidiaries 173 - Dividends received 2 7 Proceeds from (granted of) loans 2 (2) Recovery (Subscription) of investment funds, net 806 770 Proceeds from financial assets' interest - 1 Net cash (used in) generated by investing activities (4,412) 106 Cash flows from financing activities: Proceeds from borrowings 16,262 1,060 Payment of borrowings (8,410) (733) Payment of borrowings' interests (776) (276) Payment for acquisition of own shares (72) - Repayment of own debt - (4) Net cash generated by financing activities 7,004 47 Increase in cash and cash equivalents 1,873 326 Cash and cash equivalents at the begining of the year 16 1,421 517 Exchange difference generated by cash and cash equivalents (225) 55 Increase in cash and cash equivalents 1,873 326 Cash and cash equivalents at the end of the period 16 3,069 898 Significant Non-cash transactions: Acquisition of property, plant and equipment through an increase in trade payables (791) (380) Borrowing costs capitalized in property, plant and equipment (90) (155) Receivable for property, plan and equipment sale, pending of collection 25 - Decrease in borrowings through offsetting with trade receivables (26) (16) Increase in asset retirement obligation provision (6) - Recovery of guarantee of derivative financial instruments, net through the delivery of financial assets at fair value through profit or loss - 181 The accompanying notes are an integral part of these unaudited condensed interim financial statements. 11 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS For the three-month period ended March 31, 2017 presented with comparative figures (In millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 1 : GENERAL INFORMATION The Company is an integrated energy company, which, through different subsidiaries, is engaged in the generation, transmission and distribution of electricity in Argentina. In addition, it conducts oil and gas exploration and production activities, through its subsidiary PEPASA, as well as gas transportation (through its joint control of CIESA, TGS’s controlling company). With the acquisition of Petrobras Argentina S.A. (“Petrobras”) as from July 27, 2016, and its subsequent absorption through merger a s of November 1, 2016, the Company incorporated new assets, such as new electric power plants, and higher levels of oil and gas production. Additionally, the Company has added fuels production and retail, lubricants manufacturing and a participation in the petrochemical industry to its portfolio. In the generation segment, the Company had an installed capacity of approximately 2,309 MW, which is equal to 6.9% of Argentina’s installed capacity. With the incorporation of the Genelba, Pichi Picún Leufú and Eco Energía power plants, owned by Petrobras, the generation segment reached an installed capacity of 3,433 MW, thus becoming one of the largest electric power production companies in Argentina. In the electricity distribution segment, the Company controls Edenor, the largest electricity distributor in Argentina, with over 2.9 million customers and which concession area extends throughout the northern region of Buenos Aires City and northwest of Greater Buenos Aires. In the oil and gas segment, the Company controls PEPASA, a company established in 2009 with the purpose of supplying the Group’s thermal power stations and engaging in oil and gas production and exploration in Argentina, an objective that has changed over time. Currently PEPASA has interests in 7areas (including investment and operating agreements), with an average production volume of 2.7 million m3/day of natural gas (approximately 3 million m3/day in December 2016) and 0.2 thousand m3/day of oil. PEPASA’s production results correspond to its associations in productive projects with YPF, YSUR (former Apache) and the Company, as well as to projects on its own account as operator. A large part of the production is sold under the Natural Gas Surplus Injection Program at a total price of U$S7.5/MMBTU. With the acquisition of Petrobras, the Company incorporated areas in Argentina and abroad, with an average annual production volume of approximately 4.4 thousand m3/day of oil and 6.5 million m3/day of natural gas. The main oil production assets are Medanito-Jagüel de los Machos, El Tordillo and Entre Lomas-Bajada del Palo through its interest in PELSA, and the main natural gas production assets are Río Neuquén, Sierra Chata and El Mangrullo. Additionally, the Company has a 23% interest in Oldelval, a company engaged in the transportation of crude oil through pipelines from the Neuquén basin. In the refining and distribution segment, the Company owns the refinery Dr. Ricardo Eliçabe, located in the City of Bahía Blanca, a 28.5% interest in Refinor (owner of a refinery in Campo Durán, Province of Salta and 80 service stations in Northern Argentina). Additionally, it sells fuels, operating a network of 262 services stations in the center and south of the country, of which 23 are owned and 55 leased; and manufactures lubricants through the Avellaneda industrial plant. 12 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 1 : (Continuation) Lastly, in the petrochemical segment the Company owns three high-complexity industrial plants for the production of a wide range of petrochemical products. Through its Holding and others business segment, the Company holds an interest in the electricity and gas transportation businesses, conducts financial investment transactions and maintains investments in other companies that have complementary businesses. In the transmission business, the Company jointly controls Citelec, which is the controlling company of Transener that performs the operation and maintenance of the high-tension transmission network in Argentina which covers more than 14,500 km of lines of its own, and 6,200 km of lines of Transba. Both companies together carry 85% of the electricity in Argentina. In the natural gas transportation business, through CIESA, the Company has a 25.5% indirect interest in TGS that holds a concession for the transportation of natural gas in Southern Argentina and is engaged in processing and trading of natural gas liquids. NOTE 2 : REGULATORY FRAMEWORK The main regulatory provisions affecting the electricity market and the activities of the company have been detailed in the financial statements for the year ended December 31, 2016, with the exception of the changes stated below. Generation SEE Resolution No. 19-E/17 – New Remuneration Scheme On February 2, 2017, the SEE issued Resolution No. 19-E/17 (the "Resolution"), which replaces the remuneration scheme set forth by Resolution No. 22/16 (update of the remuneration scheme implemented by Res. No. 95/13 and previously updated by Res. No. 529/14 and Res. No. 482/15) and establishes guidelines for the remuneration to generation plants as from the commercial transaction corresponding to February 1, 2017. The Resolution provides for remunerative items based on technology and scale, establishing dollar-denominated prices payable in pesos at the BCRA’s exchange rate effective on the last business day of the month of the applicable economic transaction; the transaction's maturity will be the one provided for in CAMMESA's Proceedings. 2.1.1 Remuneration for Available Power Capacity Thermal Power Generators The Resolution provides for a minimum remuneration for power capacity based on technology and scale, and allows generating, co-generating and self-generating agents owning conventional thermal power stations to offer Guaranteed Availability Commitments for the energy and power capacity generated by their units not committed under the Energía Plus service modality or under the WEM Supply Agreement pursuant to Resolution No. 220/07. 13 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 2 : (Continuation) Availability Commitments for each unit should be declared for a term of three years, together with information for the Summer Seasonal Programming (except for 2017, where information may be submitted within the term for the winter seasonal period), with the possibility to offer different availability values for summer and winter six-month periods. Finally, generators will enter into a Guaranteed Availability Commitment Agreement with CAMMESA, which may assign it to the demand as defined by the SEE. The committed thermal generators’ remuneration for power capacity will be proportional to their compliance. - Minimum Remuneration: It applies to generators with no Availability Commitments Technology/Scale Minimum Price [U$S/MW- month] Large CC Capacity > 150 MW 3,050 Large TV Capacity > 100 MW 4,350 Small TV Capacity ≤ 100 MW 5,700 Large TG Capacity > 50 MW 3,550 Internal Combustion Engines 5,700 - Base Remuneration: It applies to generators with Availability Commitments Period Base Price [U$S/MW- month] May 17 – Oct. 17 6,000 Nov. 17 onwards 7,000 - Additional Remuneration: Remuneration for the additional available power capacity aiming to encourage Availability Commitments for the periods with a higher system demand. CAMMESA will define a Monthly Thermal Generation Goal for the set of qualified generators on a bi-monthly basis and will call for additional power capacity availability offers with prices not exceeding the additional price. Period Additional Price [U$S/MW- month] May 17 – Oct. 17 1,000 Nov. 17 onwards 2,000 Hydroelectric Generators In the case of hydroelectric power plants, a base remuneration and an additional remuneration for power capacity were established. 14 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 2 : (Continuation) Power capacity availability is determined independently of the reservoir level, the contributions made, or the expenses incurred. Furthermore, in the case of pumping hydroelectric power plants, the following is considered to calculate availability: i) the operation as turbine at all hours within the period, and ii) the availability as pump at off-peak hours every day and on non-business days. The base remuneration is determined by the actual power capacity plus that under programmed and/or agreed maintenance: Technology/Scale Base Price (U$S/MW- month) Medium HI Capacity > 120 ≤ 300 MW 3,000 Small HI Capacity > 50 ≤ 120 MW 4,500 Large Pumped HI Capacity > 120 ≤ 300 MW 2,000 Similarly to the provisions of Resolution No. 22/16, in the case of hydroelectric power plants maintaining control structures on river courses and not having an associated power plant, a 1.20 factor will be applied to the plant at the headwaters. The additional remuneration applies to power plants of any scale for their actual availability and based on the applicable period: Type of Power Plant Period Additional Price (U$S/MW- month) Conventional May 17 – Oct. 17 500 Nov. 17 onwards 1,000 Pumped May 17 – Oct. 17 0 Nov. 17 onwards 500 As from November 2017, the allocation and collection of 50% of the additional remuneration will be conditional upon the generator: i) taking out insurance, to CAMMESA’s satisfaction, to cover for major incidents on critical equipment; and ii) the progressive updating of the plant's control systems pursuant to an investment plan to be submitted based on criteria to be defined by the SEE. Other Technologies The remuneration is made up of a base price and an additional price associated with the availability of the installed equipment with an operating permanence longer than 12months as from the beginning of the Summer Seasonal Programming. Technology/Scale Price Base (U$S/MWh) Additional (U$S/MWh) Wind Power 7.5 17.5 15 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 2 : (Continuation) 2.1.2 Remuneration for Generated and Operated Energy The remuneration for Generated Energy is valued at variable prices according to the type of fuel: Technology/Scale Natural Gas [U$S/MWh] Hydrocarbons (U$S/MWh) Large CC Capacity > 150 MW 5.0 8.0 Large TV Capacity > 100 MW 5.0 8.0 Small TV Capacity ≤ 100 MW 5.0 8.0 Large TG Capacity > 50 MW 5.0 8.0 Internal Combustion Engines 7.0 10.0 The remuneration for Operated Energy applies to the integration of hourly power capacities for the period, and is valued at U$S2.0/MWh for any type of fuel. In the case of hydroelectric plants, prices for Generated and Operated Energy are as follows: Technology/Scale Generated Energy [U$S/MWh] Operated Energy [U$S/MWh] Medium HI Capacity > 120 ≤ 300 MW 3.5 1.4 Small HI Capacity > 50 ≤ 120 MW 3.5 1.4 Large Pumped HI Capacity > 120 ≤ 300 MW 3.5 1.4 2.1.3 Additional Remuneration for Efficiency The Resolution keeps in force the additional remuneration for efficiency created by Resolution No. 482/15. 2.1.4 Additional Remuneration for Low-Use Thermal Generators The Resolution provides for an additional remuneration for low-use thermal generators having frequent startups based on the monthly generated energy for a price of U$S 2.6/MWh multiplied by the usage/startup factor. The usage factor is based on the Rated Power Use Factor recorded during the last rolling year, which will have a 0.5 value for thermal units with a usage factor lower than 30% and a 1.0 value for units with a usage factor lower than 15%. In all other cases, the factor will equal 0.0. The startup factor is established based on startups recorded during the last rolling year for issues associated with the economic dispatch made by CAMMESA. It will have a 0.0 value for units with up to 74startups, a 0.1 value for units recording between 75and 149startups, and a 0.2 value for units recording more than 150startups. In all other cases, the factor will equal 0. 16 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 2 : (Continuation) 2.1. 5 Repayment of Overhaul Financing (applicable to thermal and hydroelectric generators) The Resolution abrogates the Maintenance Remuneration and provides that, as regards the repayment of outstanding loans applicable to thermal and hydroelectric generators, credits already accrued and/or committed to the cancellation of such maintenance works will be applied first. The balance will be repaid by discounting U$S 1/MWh for the energy generated until the total cancellation of the financing. Recategorization of hydroelectric power plants of subsidiary HINISA: On April 10, 2017, the SEE provided for the recategorization of the Nihuil I, Nihuil II and Nihuil III plants as small-scale plants for the application of the effective remuneration scheme. Thus, the SEE rectified the incorrect categorization initially assigned to these plants in line with the repeated claims lodged by the Company since April 25, 2013. Pursuant to the terms of the SEE's instruction to CAMMESA, the recategorization is effective as from April 2017. The impact of this recategorization represents a 50% increase in the base remuneration for power capacity, which thus rises from U$S3,000 - month to U$S4,500 -month. Distribution 2.2.1. Tariff Structure Review On January 31, 2017, the ENRE issued Resolution No. 63/17, pursuant to which it determined the definitive Electricity Rate Schedules, the review of costs, the required quality levels, and all the other rights and obligations that are to be applied and complied with by Edenor as from February 1, 2017. The above-mentioned regulation was adapted by the ENRE by means of the issuance of Resolutions Nos. 81/17, 82/17, and 92/17, and Note No. 124,898. The aforementioned Resolution states that the ENRE, as instructed by the MEyM, shall limit the increase in the VAD resulting from the RTI process and applicable as from February 1, 2017, to a maximum of 42%, as compared to the VAD in effect at the date of issuance of the aforementioned resolution, with the remaining value of the new VAD being applied in two stages, the first of them in November 2017 and the last one in February 2018. Additionally, the ENRE shall recognize and allow Edenor to bill the VAD difference arising as a consequence of the gradual application of the tariff increase recognized in the RTI in 48 installments as from February 1, 2018, which will be incorporated into the VAD’s value resulting as of that date. As of March 31, 2017, the amount arising from the aforementioned limitation and not recognized by Edenor in these condensed interim financial statements amounts approximately to $ 933.2 million. 17 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 2 : (Continuation) Despite the previously described progress achieved with regard to the completion of the RTI process, at the date of issuance of these condensed interim financial statements, the definitive treatment to be given, by the MEyM, to all the issues resulting from the non-compliance with the Adjustment Agreement, including the remaining balances and other effects caused by the partial measures adopted, is yet to be defined. These issues, among others, include the following: i. the treatment to be given to the remaining balances of the amounts received for the fulfillment of the Investment Plan through the loans for consumption (mutuums) granted to cover the insufficiency of the funds deriving from the FOCEDE; ii. the treatment to be given to the funds disbursed by Edenor for the fulfillment of the Investment Plan, not included in i) above; iii. the conditions for the settlement of the balance outstanding with CAMMESA at the date of issuance of SE Resolution No. 32/15, for which purpose Edenor has submitted a payment plan; iv. the treatment to be given to the Penalties and Discounts which payment/crediting is pending. Finally, on April 26, 2017, Edenor was notified that the MEyM had provided that, since the RTI process was completed, the SEE -with the participation of the Undersecretariat for Coordination Tariff Policies- and the ENRE, shall determine within a term of 120 days whether any pending obligation exists through the effective date of the electricity rate schedules resulting from the RTI, and in connection with the Adjustment Agreement entered into on February 13, 2006. In such a case, the treatment to be given to those obligations shall also be determined. 2.2.2. Penalties In addition to that which has been mentioned in note 2.3 to the financial statements as of December 31, 2016, in relation to the control procedures, the service quality assessment methodologies, and the penalty system applicable as from February 1, 2017 for the 2017 – 2021 period set out by ENRE Resolution No. 63/17, the Regulatory Entity, through Note No. 125,248 dated March 29, 2017, set new penalty determination and adjustment mechanisms, providing for the following: i. Penalty values shall be determined on the basis of the kwh value, the average electricity rate, the cost of energy not supplied or other economic parameter at the value in effect at the first day of the control period or the value in effect at the date of the penalizable event for penalties arising from specific events. ii. For all the events that occurred during the transition period (the period between the signing of the Adjustment Agreement and the effective date of the RTI) for which a penalty has not been imposed, penalties shall be adjusted by the consumer price index (IPC) used by the Argentine Central Bank (BCRA) to produce the multilateral real exchange rate index (ITCRM) for the month prior to the end of the control period or that for the month prior to the date of occurrence of the penalizable event for penalties arising from specific events, until the date on which the penalty is imposed. This mechanism is also applicable to the concepts penalized after April 15, 2016 (ENRE Note No. 120,151) and through the effective date of the RTI. This adjustment will be part of the penalty principal amount. 18 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 2 : (Continuation) iii. Unpaid penalties will accrue interest at the BNA lending rate for thirty-day discount transactions from the date of the resolution to the date of actual payment, as interest on late payment. In the case of penalties related to Customer service, the calculated amount shall be increased by 50%. iv. Penalties subsequent to February 1, 2017 will be valued at the Kwh value or the cost of energy not supplied of the first day of the control period or of the day of occurrence of the penalizable event for penalties arising from specific events. Those concepts will not be adjusted by the IPC, applying the interest on late payment established in iii) above. Moreover, an additional fine equivalent to twice the amount of the penalty will be determined if payment is not made in due time and manner. The impact of these new penalty determination and adjustment mechanisms have been quantified by Edenor and recognized as of March 31, 2017. 2.2.3. Framework agreement Due to the fact that at the date of these condensed interim financial statements the approvals of the new Framework Agreement for the January 1, 2015 - December 31, 2018 period by both the Federal and the Provincial Governments are still in process, no cumulative revenue has been recognized as of March 31, 2017 which amounts to $ 148.1 million. TGS On March 30, 2017, TGS and the Federal Government executed a new transitory agreement (the “2017 Transitory Agreement”). In this sense, ENARGAS issued Resolution No. I-4362 approving: (i) the RTI and the new tariff chart applicable to TGS; (ii) a Five-Year Investment Plan (April 2017 through March 2022) to be conducted by TGS; and (iii) a non-automatic mechanism for bi-annual updates in natural gas transportation tariffs which will contemplate the evolution of the Wholesale Price Index published by the INDEC. As regards the tariff scheme, the MEyM issued Resolution No. 74E/2017 setting a limitation on the tariff increase resulting from the RTI process, which will be applied in three stages. The first stage will be effective as from April 1, 2017 and involves a 64.2% tariff increase. The remaining tariff increases will be granted as from December 1, 2017 and April 1, 2018. Transener Pursuant to Resolution No. 524/16, which establishes the program applicable to the RTI process for Electric Power Transmission during 2016, on January 31, 2017, the ENRE issued Resolutions No. 66/17 and No. 73/17, which established, among others, the following provisions: (i) the tariffs in force for the 2017/2021 five-year period, which resulted in an annual amount of $3,274 million and $1,499 million at the currency effective as of February 2017 for Transener and Transba, respectively, and (ii) these resolutions provide for an investment plan for the 2017/2021 five-year period in the amounts of $3,336million and $2,251million for Transener and Transba, respectively. Furthermore, the ENRE established the mechanism for adjusting the remuneration, the service quality system and the applicable penalties, the reward system and the investment plan to be executed by both companies during such period. 19 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 2 : (Continuation) Due to the differences among the several tariff proposals submitted under the Full Tariff Review process initiated by the ENRE, on April 7 and 21, 2017, Transener and Transba, respectively, filed a Motion for Reconsideration and Appeal against ENRE Resolutions No. 66/2017, 84/2017, 139/2017, 73/2017, 88/2017 and 138/2017, whereby the ENRE approved the tariff system applicable to Transener and Transba, respectively, for the 2017/2021 period. NOTE 3 : BASIS OF PRESENTATION These unaudited condensed interim financial statements for the three-month period ended on March 31, 2017 have been prepared in accordance with the provisions of IAS 34 "Interim Financial Reporting". This unaudited condensed interim financial information should be read in conjunction with the consolidated financial statements of the Company as of December 31, 2016, which have been prepared in accordance with IFRS, as issued by the IASB. These unaudited consolidated condensed interim financial statements are expressed in Argentine pesos. They have been prepared under the historical cost convention, modified by the measurement of financial assets at fair value. These unaudited condensed interim financial statements for the three-month period ended March 31, 2017 have not been audited. The Company’s management estimates they include all the necessary adjustments to present fairly the results of operations for each period. The results for the three-month period ended March 31, 2017, does not necessarily reflect in proportion the Company’s results for the complete year. These unaudited condensed interim financial statements have been approved for their issuance by the Company’s Board of Directors on May 11, 2017. Comparative information Balances as of December 31, 2016 and for the three-month period ended on March 31, 2016, included in these unaudited condensed interim financial statements for comparative purposes, are derived from the financial statements at those dates. Certain reclassifications have been made to those financial statements to keep the consistency in the presentation with the amounts of the current period. The income recognition on account of the RTI - SE Resolution No. 32/15 and the higher costs recognition - SE Resolution No. 250/13 and subsequent Notes are shown under Other operating income. NOTE 4 : ACCOUNTING POLICIES The accounting policies applied in these unaudited condensed interim financial statements are consistent with those used in the financial statements for the last fiscal year prepared under IFRSs, which ended on December 31, 2016. As of the issuance of these Condensed Interim Financial Statements, the IASB has not issued any new standards or amendments to the IFRS applicable to the Company. At the time of issuance of its next annual financial statements, the Company will apply the standards effective during fiscal year 2017 indicated in Note 4.2. to the Financial Statements as of December 31, 2016 (IAS 7: “Statement of Cash Flows” and IAS 12: “Income Taxes”). The Company estimates that these modifications will have no impact on the Company’s operating results or financial situation, but will only involve new disclosures. 20 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 5 : CRITICAL ACCOUNTING ESTIMATES AND JUDGMENTS The preparation of these unaudited consolidated condensed interim financial statements requires the Company’s Management to make future estimates and assessments, to apply critical judgment and to establish assumptions affecting the application of accounting policies and the amounts of disclosed assets and liabilities, and income and expenses. Mentioned estimates and judgments are evaluated on a continuous basis and are based on past experiences and other reasonable factors under the existing circumstances. Actual future results might differ from the estimates and evaluations made at the date of preparation of these unaudited condensed interim financial statements. In the preparation of these unaudited condensed interim financial statements, management judgements on applying the Company’s accounting policies and sources of information used for the respective estimates are the same as those applied in the Financial Statements for the year ended December 31, 2016. NOTE 6 : FINANCIAL RISK MANAGEMENT The Company’s activities are subject to several financial risks: market risk (including the exchange rate risk, the interest rate risk and price risk), credit risk and liquidity risk. No significant changes have arisen in risk management policies since last year. NOTE 7: INVESTMENTS IN SUBSIDIARIES Merger of Subsidiaries The following corporate reorganizations seek to derive important benefits for the Group, as they will allow for a higher operating efficiency, an optimized use of available resources, the leveraging of technical, administrative and financial structures, and the implementation of converging policies, strategies and goals. Furthermore, the high complementarity between the participating companies will be leveraged, thus reducing costs resulting from the duplication and overlapping of operating and administrative structures. The merger's effective date was fixed on January 1, 2017, as from which date the transfer to the acquiring companies of the whole net worth of the acquired companies became effective, all the rights and obligations, assets and liabilities of the acquired companies thus being incorporated into the acquiring companies' net worth, all of which subject to the corresponding corporate approvals under the applicable law, the approval by the ENRE and the registration with the Public Registry of Commerce of the merger and the dissolution without liquidation of the acquired companies. These reorganizations were implemented by means of a merger through absorption process, whereby the acquired companies will be dissolved without going into liquidation, subject to the provisions of the prior merger through absorption commitment, and sections 82 through 87 of the Ley General de Sociedades No. 19,550 (Argentine Business Companies Law, or “BCL”) and its amending provisions, the CNV provisions, the BCBA Listing Rules and other provisions, the IGJ provisions and all other applicable legal and regulatory provisions in force. Corporate reorganizations correspond to business combinations between companies under common control, and therefore there is no effect in these unaudited consolidated condensed interim financial statements. 21 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 7 : (Continuation) 7.1. CTLL, EASA and IEASA On December 7 and 22, 2016, the Board of Directors of CTLL, EASA and IEASA resolved to initiate all necessary tasks and procedures for the merger through absorption among CTLL, as absorbing company, and EASA and IEASA, as absorbed companies. As part of the analysis of this reorganization and in order for the process to be feasible, EASA's management concluded that it was necessary that the debt EASA held with holders of Class A and B Discount Corporate Bonds issued on July 19, 2006 and maturing in 2021 be capitalized. On March 27, 2017, EASA's Extraordinary General Meeting of Shareholders approved the capitalization of the total debt it held with the holders of Class A and Class B Discount Notes due 2021. The capitalization was accepted by PISA in its capacity as sole holder. Pursuant to the prior merger commitment approved by the Boards of Directors of CTLL, EASA and IEASA on March 29, 2017, each EASA shareholder (excluding IEASA) and each IEASA shareholder will receive, as consideration for each share it held before the merger, 0.47015941 common shares of CTLL with a face value of $1 each, and each granting the right to one vote. As a result of the above-mentioned exchange ratio, CTLL will issue 58,076,911common shares with a face value of $1 each, and each granting the right to one vote and, after the merger through absorption is perfected, CTLL’s capital stock will consist of 592,476,911common shares. As at the issuance date of these Condensed Interim Financial Statements, the registration of the merger with the IGJ and the CNV is still pending, and the Company is making the applicable presentations before such entities. 7.2. PACOSA and WEBSA On December 7, 2016, the Boards of Directors of PACOSA and WEBSA resolved to begin all necessary tasks and procedures for the merger through absorption between PACOSA, as absorbing company, and WEBSA as absorbed company. Pursuant to the prior merger commitment approved by PACOSA and WEBSA's Boards of Directors on March 7, 2017, each WEBSA shareholder will receive, as consideration for each share it held before the merger, 3.305882 ordinary shares of PACOSA with a face value of $1 each, and each granting the right to one vote. As a result of the above-mentioned exchange ratio, PACOSA will issue 13,310,739common shares in book-entry form with a face value of $1 each, and each granting the right to one vote and, after the merger through absorption is effected, PACOSA’s capital stock will consist of 33,010,739common shares. As at the issuance date of these Condensed Interim Financial Statements, the registration of the merger with the IGJ and the CNV is still pending , and the Company is making the applicable presentations before such entities. 22 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 8 : INVESTMENTS IN JOINT VENTURES The following table presents the main activity and information from the financial statements used for the valuation, and percentages of participation in joint ventures: Information about the issuer Main activity Date Share capital (Loss) Profit of the period Equity Direct and indirect participation % CIESA Investment 03.31.2017 639 335 1,879 50% Citelec Investment 03.31.2017 554 223 538 50% Greenwind Generation 03.31.2017 5 (5) 321 50% The Company holds a direct and indirect interest of 50% in CIESA, a company that holds a 51% interest in the share capital of TGS. Through a 50% interest, the company co-controls Citelec, company that controlled Transener with 52.65% of the shares and votes. As a result, the company indirectly owns a 26.33% stake in Transener. See Note 8.2. The details of the valuations of interests in joint ventures is as follows: CIESA 3,705 3,532 Citelec 277 167 Greenwind 175 - 4,157 3,699 The breakdown of the result from interests in joint ventures is as follows: CIESA 173 - Citelec (1) 110 (30) 283 (30) (1) Includes adjustments for repurchase of corporate bonds and depreciation of property, plant and equipment. The evolution of interests in joint ventures is as follows: Note At the beginning of the year 3,699 224 Reclasifications 175 - Other decreases - (6) Share of profit (loss) 283 (30) At the end of the period 4,157 188 23 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 8 : (Continuation) 8.1. Swap of participations in TGS As part of the sale of the indirect interest in TGS perfected on July 27, 2016 , the Company acquired an option, valid until February 2017, to swap the rights as sole beneficiary of the trust holding 40% of CIESA's capital stock and voting rights (“CIESA Trust”) in exchange for the shares that PHA and the Company holds in CIESA, 25% and 15%, respectively (the “Exchange”). On January 17, 2017, the exchange whereby the Purchasers transferred to PHA their capacity as beneficiaries and trustees of the trust holding 40% of CIESA's capital stock and voting rights, and the Company and PHA transferred to the Purchasers shares representing 40% of CIESA’s capital stock and voting rights, was perfected. The Company thus keeping a 10% direct interest in CIESA's capital stock and voting rights. The Exchange was approved by ENARGAS on December 29, 2016. The Purchasers and the Company’s direct and indirect interests in TGS remain unaltered as a result of the Exchange. Also, on the same day, the Purchasers paid the Company and PISA the remaining purchase price under the share purchase agreement dated July 18, 2016, for a total of US $ 80 million plus interest. On January 11, 2017, the CNDC ( National Commission for the Defense of Competition) approved the acquisition by the Company of 40% of CIESA’s capital stock, an interest that had been acquired by the Company through CIESA’s financial debt swap executed on July, 2012 and 100% of PEPCA shares acquired on March, 2011. As a result of this and the Exchange, Pampa became the controlling party of the CIESA Trust. 8.2. Sale of interest in Greenwind Greenwind is developing an investment project consisting of the construction and subsequent operation of a 100MW capacity wind farm located in Bahía Blanca, Province of Buenos Aires (the “Corti Wind Farm”). With the purpose of incorporating a strategic partner to contribute with part of the investments that are necessary for the development of the Corti Wind Farm, on March 10, 2017. CTLL and PP sold 50% of Greenwind's capital stock with voting rights to Valdatana Servicios y Gestiones S.L.U., an investment vehicle led by Castlelake L.P. for a total amount of U$S 11.2million. As a result of the transaction, the Company has deconsolidated Greenwind's assets and liabilities and presents its interest in the joint venture based on the equity method of accounting. 24 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 9 : INVESTMENTS IN ASSOCIATES The following table presents the main activity and information from the financial statements used for valuation and percentages of participation in associates: Information about the issuer Main activity Date Share capital Profit of the period / year Equity Direct and indirect participation % Refinor Refinery 12.31.2016 92 117 990 28.50% Oldelval Transport of hydrocarbons 03.31.2017 110 8 480 23.10% The detail of the valuations of the investments in associates is as follows: Refinor 611 602 Oldelval 186 184 Other 1 1 798 787 The breakdown of the result from investments in associates is as follows: Oldelval 2 - Refinor 9 - CIESA - (3) 11 (3) The evolution of investments in associates is as follows: Note At the beginning of the year 787 123 Dividends 30 - (4) Share of profit (loss) 11 (3) Reclasified to assets classified as held for sale - (116) At the end of the period 798 - 25 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 10 : PROPERTY, PLANT AND EQUIPMENT Original values Type of good At the beginning Translation effect Increases Decreases Transfers At the end Land 1,193 - 1 (19) - 1,175 Buildings 2,090 - - (2) 13 2,101 Equipment and machinery (a) 8,731 (3) - (2) 54 8,780 High, medium and low voltage lines 4,416 - - (11) 251 4,656 Substations 1,673 - - - 49 1,722 Transforming chamber and platforms 1,004 - - (1) 49 1,052 Meters 885 - - - 8 893 Wells 10,522 (143) 55 (3) 511 10,942 Mining property 5,033 (14) 72 - - 5,091 Gas plant 751 - - - 25 776 Vehicles 296 - 33 (2) 1 328 Furniture and fixtures and software equipment 287 (1) 10 - 12 308 Communication equipments 93 - 93 Materials and spare parts 628 - 57 (4) (44) 637 Refining and distribution industrial complex 873 - 873 Petrochemical industrial complex 756 - - - 5 761 Work in progress 6,560 (3) 2,094 (4) (822) 7,825 Advances to suppliers 786 - 426 (271) (112) 829 Other goods 12 - 12 Total at 03.31.2017 46,589 (164) 2,748 (319) - 48,854 Total at 03.31.2016 17,333 - 1,300 (9) - 18,624 (a) Includes equipment and machinery of generation. 26 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 10: (Continuation) Depreciation Net book values Type of good At the beginning Decreases For the period At the end At the end At 12.31.2016 Land - 1,175 1,193 Buildings (177) - (24) (201) 1,900 1,913 Equipment and machinery (969) - (228) (1,197) 7,583 7,762 High, medium and low voltage lines (820) 9 (38) (849) 3,807 3,596 Substations (331) - (14) (345) 1,377 1,342 Transforming chamber and platforms (200) - (9) (209) 843 804 Meters (315) - (12) (327) 566 570 Wells (1,665) 5 (540) (2,200) 8,742 8,857 Mining property (630) - (213) (843) 4,248 4,403 Gas plant (121) - (41) (162) 614 630 Vehicles (122) 2 (15) (135) 193 174 Furniture and fixtures and software equipment (23) - (29) (52) 256 264 Communication equipments (39) - (1) (40) 53 54 Materials and spare parts (18) - (1) (19) 618 610 Refining and distribution industrial complex (36) - (16) (52) 821 837 Petrochemical industrial complex (27) - (29) (56) 705 729 Work in progress - 7,825 6,560 Advances to suppliers - 829 786 Other goods (6) - (1) (7) 5 6 Total at 03.31.2017 (5,499) 16 (1,211) (6,694) 42,160 Total at 03.31.2016 (2,824) 3 (262) (3,083) Total at 12.31.2016 41,090 27 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 10: (Continuation) Borrowing costs capitalized in the book value of property, plant and equipment during the periods ended March 31, 2017 and 2016 amounted to $ 74 million and $ 69 million respectively. Labor costs capitalized in the book value of property, plant and equipment during the periods ended March 31, 2017 and 2016 amounted to $ 90 million and $ 154 million respectively. NOTE 11 : INTANGIBLE ASSETS Original values Type of good At the beginning Decrease At the end Concession agreements 951 - 951 Goodwill 999 - 999 Intangibles identified in acquisitions of companies 327 (49) 278 Others 14 - 14 Total at 03.31.2017 2,291 (49) 2,242 Total at 03.31.2016 965 - 965 Amortization Type of good At the beginning For the period At the end Concession agreements (249) (7) (256) Goodwill - - - Intangibles identified in acquisitions of companies (28) (11) (39) Others - (1) (1) Total at 03.31.2017 (277) (19) (296) Total at 03.31.2016 (231) (7) (238) Net book values Type of good At the end At 12.31.2016 Concession agreements 695 702 Goodwill 999 999 Intangibles identified in acquisitions of companies 239 299 Others 13 14 Total at 03.31.2017 1,946 Total at 12.31.2016 2,014 28 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 12 : FINANCIAL ASSETS AT FAIR VALUE THROUGH PROFIT AND LOSS Non current Shares 150 150 Government securities - 592 Total non current 150 742 Current Government securities 6,329 984 Corporate securities 11 12 Investment funds 2,098 3,189 Other - 3 Total current 8,438 4,188 NOTE 13 : FINANCIAL ASSETS AT AMORTIZATED COST Non current Government securities - 44 Corporate securities 1 1 Financial Trustee - Gasoducto Sur Work 9 17 10 62 Current Government securities 46 2 Financial Trustee - Gasoducto Sur Work 29 21 75 23 29 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 14 : DEFERRED TAX ASSETS AND LIABILITIES The composition of the deferred tax assets and liabilities is as follows: Tax los-carryforwards 1,145 942 Trade and other receivables 242 194 Trade and other payables 1,153 1,124 Defined benefit plans 380 361 Taxes payable 203 224 Provisions 1,037 1,722 Other 47 126 Deferred tax asset 4,207 4,693 Property, plant and equipment (4,463) (4,624) Intangible assets (289) (294) Trade and other receivables (982) (851) Financial assets at fair value through profit and loss (99) (95) Investments in joint ventures and associates (1,040) (1,329) Other (53) (64) Deferred tax liabilities (6,926) (7,257) Deferred tax assets and liabilities are offset in the following cases: a) when there is a legally enforceable right to offset tax assets and liabilities; and b) when deferred income tax charges are associated with the same fiscal authority. The following amounts, determined after their adequate offset, are disclosed in the statement of financial position: Deferred tax asset 1,686 1,232 Deferred tax liabilities (4,405) (3,796) Net deferred tax liabilities (2,719) (2,564) 30 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 15 : Trade and Other receivables Non Current Note CAMMESA Consolidated Receivable Res. SE Nº 406/03 Inc. c) 1,792 1,702 Additional Remuneration TrustsRes.SENo. 95/13 627 584 Receivable for refining and distribution 6 6 Trade receivables, net 2,425 2,292 Tax credits 515 533 Allowance for tax credits (39) (105) Related parties 30 703 740 Prepaid expenses 25 26 Financial credit 42 44 Guarantee deposits 426 80 Contractual receivables in Ecuador 824 850 Other 25 9 Other receivables, net 2,521 2,177 Total non current 4,946 4,469 Current Receivables from energy distribution 4,886 4,138 Receivables from MAT 248 311 CAMMESA 1,691 1,501 CAMMESA Consolidated Receivable Res. SE Nº 406/03 Inc. c) 27 27 Maintenance remuneration 500 492 Receivables from oil and gas sales 1,415 1,038 Receivables from refinery and distribution 728 949 Receivables from petrochemistry 893 744 Related parties 30 90 108 Other 101 25 Allowance for doubtful accounts (483) (429) Trade receivables, net 10,096 8,904 31 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 15: (Continuation) Note Tax credits 989 415 Advances to suppliers 21 24 Advances to employees 23 17 Related parties 30 71 98 Prepaid expenses 163 121 Receivables for non-electrical activities 128 143 Financial credit 97 126 Receivable for the sale of interests in subsidiaries and financial instruments - 1,263 Guarantee deposits 358 941 Natural Gas Surplus Injection Promotion Program 2,078 1,582 Expenses to be recovered 415 314 Other 316 343 Allowance for other receivables (132) (147) Other receivables, net 4,527 5,240 Total current 14,623 14,144 Book value of current trade and other financial receivables is similar to their fair value due to their short-term maturity. Trade receivables and other long-term financial receivables are measured at amortized cost, which does not differ materially from its fair value. 32 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 15: (Continuation) The movements in the allowance for impairment of trade receivables are as follows: At the beginning 429 88 Allowance for impairment 66 9 Decreases (8) (11) Reversal of unused amounts (4) - At the end of the period 483 86 The movements in the allowance for impairment of other receivables are as follows: At the beginning 252 314 Allowance for impairment 15 28 Decreases - (1) Reversal of unused amounts (96 ) - At the end of the period 171 341 NOTE 16 : CASH AND CASH EQUIVALENTS Cash 15 16 Banks 780 1,305 Checks to be deposit 3 3 Investment funds 26 61 Time deposits 2,245 36 3,069 1,421 NOTE 17 : SHARE CAPITAL As of March 31, 2017, the Company´s share capital consisted of 1,836,494.69 common shares in book-entry form with a face value of $1 each and each granting the right to one vote. Pursuant to the Final Merger Commitment approved on April 19, 2017 and as a result of the indicated approved exchange ratio, the Company will issue 101,873,741 common shares with a face value of $1 each and each granting the right to one vote; consequently, after the perfection of the merger through absorption, the Company's capital stock will amount to 1,938,368,431common shares. As of March 31, 2017, the Company holds 2,500,000 treasury shares (Note 36) . 33 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 18: TRADE AND OTHER PAYABLES Non Current Note Customer contributions 98 98 Funding contributions for substations 52 52 Customer guarantees 87 83 Trade payables 237 233 ENRE Penalties and discounts 3,566 3,477 Loans (mutuums) with CAMMESA 1,398 1,347 Liability with FOTAE 177 173 Payment agreement with ENRE 100 106 Other 5 - Other payables 5,246 5,103 Total non current 5,483 5,336 Current Suppliers 6,166 5,705 CAMMESA 6,100 5,470 Customer contributions 135 137 Discounts to customers 37 37 Funding contributions substations 22 22 Customer advances 96 293 Customer guarantees 14 15 Related parties 30 67 181 Other 11 6 Trade payables 12,648 11,866 ENRE Penalties and discounts 56 56 Related parties 30 17 14 Advances for works to be executed 14 14 Compensation agreements 363 708 Payment agreements with ENRE 68 60 Other creditors 182 55 Other 101 94 Other payables 801 1,001 Total current 13,449 12,867 The fair values of non-current customer contributions as of March 31, 2017 and December 31, 2016 amount to $ 129.5 million and $ 131.7 million, respectively. The fair values are determined based on estimated discounted cash flows in accordance with a market rate for this type of transactions. The applicable fair value category would be Level 3. 34 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 18 : (Continuation) The book value of other non-current financial liabilities are measured at amortized cost, which does not significantly differ from its fair value. The book value of the compensation arrangements approximates their fair value due to valuation characteristics. The book value of other financial liabilities included in trade and other payables approximates their fair value. NOTE 19 : BORROWINGS Non Current Note Financial borrowings 797 691 Corporate bonds 22,962 12,158 CAMMESA financing 2,671 2,421 Related parties 30 15 16 26,445 15,286 Current Bank overdrafts 3,061 846 Financial borrowings 2,038 7,539 Corporate bonds 1,531 2,246 CAMMESA financing 43 34 Related parties 30 21 21 6,694 10,686 As of March 31, 2017 and December 31, 2016, the fair values of the Group’s Corporate Bonds amount approximately to $ 25,327 million and $ 14,108 million, respectively. Such values were calculated on the basis of the estimated market price of the Company’s corporate notes at the end of each period/year (Fair value category Level 1 and 2). The book value of current borrowings approximates their fair value due to their short-term maturity. Financial borrowings and CAMMESA financing approximate to their fair value as they are subject to a variable rate. The other long-term borrowing were measured at amortized cost, which does not differ significantly from its fair value. The main variations in the Group's financial structure during the three-month period ended March 31, 2017 and until the date of issuance of these unaudited condensed interim financial statements are described below : 35 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 19 : (Continuation) 19.1 Generation Redemption of CTLL's CBs On February 2 and 7, 2017, CTLL decided to fully redeem the principal and interest balance of its Class 3 y Class C CBs for a total amount of $ 50.9million and $258.1 million, respectively. The redemption was performed pursuant to each Prospectus Supplement's specific terms and conditions and was paid using own funds. Redemption of EASA's CBs On April 10, 2017, EASA informed that on May 11, 2017 it will redeem 100% of its outstanding CBs at Par for a total nominal amount of U$S3,862,332.30 and maturing in 2017. EASA will redeem 100% of its outstanding CBs at a redemption price of U$S1,000 for each U$S1,000 of outstanding face value, plus U$S77,783.08 as accrued and unpaid interest until, but excluding, the redemption date. 19.2 Oil and gas PEPASA’s Loans On February 24, 2017, PEPASA entered into the following financial loan agreements: a) Galicia: U$S 45 million subject to 1.3% fixed rate, with maturity on August 21, 2017; b) ICBC: U$S 15 million subject to 2.5% fixed rate, with maturity on February 16, 2018. The funds obtained were allocated to working capital financing, and to pre-cancellation of the following loans: a) Syndicated: $ 142 million with the CITI bank with maturity on January 28, 2017; b) VCP Class 14: $ 296 million with maturity on April 15, 2017; c) CBs Series 7: $ 310 million with maturity on August 3, 2017. On March 1, 2017, PEPASA paid off the loan granted by BancoGalicia on September 9, 2016 in the amount of U$S6.7million at a 4.5% fixed rate upon the execution of a new loan agreement with the same entity in the amount of U$S10million at a 1.9% fixed rate and maturing on November 27, 2017. On March 15, 2017, PEPASA prepaid the whole loan executed with Banco Santander on June 10, 2016 for an amount of U$S105million, at a fixed rate of 7.5%, maturing on December 31, 2017. 36 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 19 : (Continuation) 19.3 Holding and others Syndicated Loan On December 7, 2016 and January 18 and 26, 2017, the Company paid off U$S130 million, U$S70million and U$S71 million, respectively, of the Dollar denominated Acquisition Tranche (Note 20 to the consolidated financial statements as of December 31, 2016). Thus, as of January 26, 2017, the Company had wholly cancelled the Dollar denominated Acquisition Tranche. On December 7, 2016, the Company cancelled $1,000 million of the Peso-denominated Offer Tranche. Later on, through successive payments during the months of January and February 2017, the Company wholly repaid the Peso-denominated Offer Tranche. YPF Financing On March 9, 2017, the Board Directors resolved to approve the cancellation by YPF of the price balance payable for the transfer to YPF of 33.33% of all rights and obligations over the Río Neuquén Concession and the rights and obligations representing 80% of the Aguada de la Arena area Joint Venture, through the assignment of the loan the Company held with YPF under the financing obtained for Petrobras’ acquisition, since Pampa and Petrobras are undergoing a merger process, and the Company has taken on the management of Petrobras pursuant to the decision made by the Shareholders’ Meeting dated February 16, 2017. Furthermore, the Board of Directors agreed that Pampa, in its capacity as assigned debtor, should replace YPF. Finally, the parties agreed on the repayment of the due balances under the described terms and conditions. 19.3.3. Global corporate bonds program On January 22, 2016, the Company's Ordinary and Extraordinary General Shareholders’ Meeting approved the creation of a global Simple Corporate Bond Program, not convertible into shares, for up to U$S 500 million or its equivalent in other currencies, and the issue to its maximum amount at any time, to be issued in one or more classes and / or series. On November 17, 2016, the Company’s Ordinary Meeting of Shareholders approved the extension for up to U$S1,000 million or its equivalent in foreign currencies and the issuance of corporate bonds (simple, non-convertible into shares) for up to the maximum amount set in the Corporate Bonds Program outstanding at any time, to be issued in one or more classes and/or series. The Company’s General Extraordinary Shareholders’ Meeting held on April 7, 2017, approved an increase for up to U.S.$2,000 million of the Pampa Corporate Bonds Program and to modify its terms and conditions to allow for the possibility of issuing either simple (non-convertible into shares) or convertible notes. 37 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 19 : (Continuation) Additionally, the Company's Shareholders’ Meeting resolved to approve: i) the issuance of Corporate Bonds convertible into common shares and American Depositary Shares (“ADR”) for a face value of up to U$S500million; ii) that the issuance only be made if the Company's ADRs listing price reaches a minimum U$S60 per ADR at the time the Board of Directors resolves to issue. In case the Convertible Bonds are issued, holders will have the option to convert their CBs into common shares at a conversion price to be set by the Board of Directors, which may not be lower than the ADRs listing price at the time of issuance of the Convertible CBs plus a 30% conversion premium; iii) a capital stock increase and the corresponding share issuance authorization to the extent it becomes necessary to satisfy the requests for conversion. Common shares to be issued as a result of the conversion will be entitled to dividends as from the date the conversion right is exercised; iv) as regards the Board of Directors' proposal for the potential issuance of convertible bonds by the Company: (a) to cancel preemptive and accretion rights pursuant to the last paragraph of section 12 of the Corporate Bonds Act or, if permitted by the regulations in force, under the terms set forth by such regulations; or (b) if the requirements for the approval of subparagraph (a) are not met and in order to avoid an excessive delay in the placement of Corporate Bonds, to reduce the term of exercise of the subscription rights as permitted by Section 12 of Act No.23,576 to 10days and to cancel accretion rights; or (c) if the requirements set forth in subparagraphs (a) and (b) above are not met, to reduce the term to exercise the preemptive right to 10days pursuant to Section 194 of the Companies Act. With a 70.03% capital stock majority, this motion was approved in whole except for the cancellation of preemptive and accretion rights pursuant to the last paragraph of Section 12 of the Corporate Bonds Act by in accordance with regulations in force. 19.3.3.1 Issuance of Bonds On January 24, 2017, the Company issued Class 1 Corporate Bonds for a face value of U$S 750 million with an issuance price of 99.136%, which accrue interest at a 7.5% fixed rate and will mature on January 24, 2027. Interest are payable semiannually as from July 24, 2017. Funds derived from the issuance of these CBs will be destined to investing in physical assets located in Argentina; financing working capital in Argentina; refinancing liabilities and/or making capital contributions in controlled companies or affiliates to use funds for the above-mentioned purposes. 38 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 20 : PROVISIONS Note Non Current Provisions for contingencies 2,707 3,977 Asset retirement obligation 1,689 1,719 Environmental remediation 163 174 Onerous contract (Ship or pay) 30 251 366 Other provisions 33 31 4,843 6,267 Current Provisions for contingencies 108 94 Asset retirement obligation 129 143 Environmental remediation 142 175 Onerous contract (Ship or pay) 30 387 394 768 806 For contingencies Asset retirement obligation For environmental remediation Non Current At the beginning of the year 3,977 1,719 174 Increases 94 21 - Reclasification (209) - - Decreases (805) - - Reversal of unused amounts (350) (51) (11) At the end of the period 2,707 1,689 163 39 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 20 : (Continuation) For contingencies Asset retirement obligation For environmental remediation Current At the beginning of the year 94 143 175 Increases 36 - - Decreases (19) (9) (29) Reversal of unused amounts (3) (5) (4) At the end of the period 108 129 142 For contingencies Asset retirement obligation Non Current At the beginning of the year 265 49 Increases 21 32 At the end of the period 286 81 For contingencies Current At the beginning of the year 71 Increases 38 Decreases (11) At the end of the period 98 Arbitration Oil Combustibles SA ("OIL") As of the date of issuance of these unaudited condensed interim financial statements, the parties agreed to terminate the arbitration, stating that they have no more claims with each other. 40 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 21 : REVENUE Sales of energy to the SPOT Market 1,140 295 Sales of energy for the Resolution No. 220/07 299 301 Sales of energy plus 395 171 Other sales 4 3 Generation subtotal 1,838 770 Energy sales 5,332 2,965 Right of use of poles 28 23 Connection and reconnection charges 6 2 Other sales 1 - Distribution subtotal 5,367 2,990 Oil, Gas and liquid sales 2,067 433 Other sales 160 20 Oil and gas subtotal 2,227 453 Administrative services sales 96 13 Other sales 3 1 Holding and others subtotal 99 14 Refinery and distribution sales 3,862 - Refinery and distribution subtotal 3,862 - Petrochemicals sales 1,773 - Petrochemicals subtotal 1,773 - Total revenue 15,166 4,227 Includes revenue from the application of ENREResolution No. 347/12 for $ 148.5 million and $ 274.4 million for the periods ended March 31, 2017 and 2016, respectively. 41 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 22 : COST OF SALES Inventories at the beginning of the year 3,360 225 Plus: Charges for the period Purchases of inventories, energy and gas 6,216 1,505 Salaries and social security charges 1,259 642 Benefits to the personnel 54 8 Accrual of defined benefit plans 39 23 Fees and compensation for services 809 131 Property, plant and equipment depreciations 1,135 244 Intangible assets amortization 8 7 Transport of energy 10 2 Consumption of materials 308 91 Penalties (41) 527 Maintenance 185 19 Canons and Royalties 523 44 Environmental control 21 - Rental and insurance 56 15 Surveillance and security 34 5 Taxes, rates and contributions 30 4 Communications 7 7 Water consumption 7 2 Other 48 7 Subtotal 10,708 3,283 Less: Inventories at the end of the period (3,577) (229) Total cost of sales 10,491 3,279 Includes a recovery of $ 414 million (Note 2.2.2) net of the charge for the period of $ 373 million. 42 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 23 : SELLING EXPENSES Salaries and social security charges 247 88 Benefits to the personnel 9 - Accrual of defined benefit plans 4 2 Fees and compensation for services 143 90 Compensation agreements 67 31 Property, plant and equipment depreciations 43 12 Intangibles assets amortizations 11 - Taxes, rates and contributions 265 32 Communications 42 16 Penalties 90 59 Doubtful accounts 53 11 Surveillance and security 16 - Transport 141 - Maintenance 34 - Other 31 1 Total selling expenses 1,196 342 NOTE 24 : ADMINISTRATIVE EXPENSES Salaries and social security charges 542 174 Benefits to the personnel 26 4 Accrual of defined benefit plans 30 3 Fees and compensation for services 330 102 Compensation agreements 77 50 Directors' and Syndicates' fees 16 25 Property, plant and equipment depreciations 33 6 Consumption of materials 11 9 Maintenance 26 1 Transport and per diem 4 3 Rental and insurance 28 27 Surveillance and security 22 27 Taxes, rates and contributions 25 6 Communications 9 3 Institutional advertising and promotion 6 1 Other 14 7 Total administrative expenses 1,199 448 NOTE 25 : EXPLORATION EXPENSES Geological and geophysical expenses 10 - Decrease in abandoned and unproductive wells 3 - Total exploration expenses 13 - 43 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 26 : OTHER OPERATING INCOME AND EXPENSES Other operating income Note Recovery of expenses - 18 Recovery of doubtful accounts 81 - Surplus Gas Injection Compensation 599 420 Commissions on municipal tax collections 9 4 Services to third parties 94 7 Profit for property, plant and equipment sale 10 - Dividends received 14 - Income recognition on account of the RTI - SE Res. No. 32/15 - 431 Higher costs recognition - SE Res. No. 250/13 and subsequent Notes - 81 Reversal of contingencies provision 488 - Other 82 5 Total other operating income 1,377 966 Other operating expenses Provision for contingencies (149) (60) Voluntary retirements - bonus (12) (6) Decrease in property, plant and equipment (3) (1) Severance payments (5) (5) Allowance for uncollectible tax credits (13) (7) Net expense for technical functions (6) (5) Tax on bank transactions (246) (59) Other expenses FOCEDE - (14) Cost for services provided to third parties (4) (3) Compensation agreements (45) (19) Donations and contributions (2) (4) Institutional relationships (6) (4) Extraordinary Canon (76) - Contingent consideration 35 (171) - Onerous contract (Ship or Pay) (37) - Other (214) - Total other operating expenses (989) (187) 44 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 27 : FINANCIAL RESULTS Finance income Commercial interest 216 90 Financial interest 63 9 Other interest 42 - Total finance income 321 99 Finance expenses Commercial interest (235) (248) Fiscal interest (15) (8) Financial interest (969) (385) Other interest (5) - Taxes and bank commissions (30) (2) Other financial expenses (22) (3) Total financial expenses (1,276) (646) Other financial results Foreign currency exchange difference, net 580 (118) Changes in the fair value of financial instruments 152 557 Discounted value measurement (37) 1 Asset retirement obligation (22) (31) Other financial results 4 - Total other financial results 677 409 Total financial results, net (278) (138) NOTE 28 : EARNING (LOSS) PER SHARE a) Basic Basic earnings (loss) per share are calculated by dividing the result attributable to the Company’s equity interest holders by the weighted average of outstanding common shares during the period. b) Diluted Diluted earnings (loss) per share are calculated by adjusting the weighted average of outstanding common shares to reflect the conversion of all dilutive potential common shares. Potential common shares will be deemed dilutive only when their conversion into common shares may reduce the earnings per share or increase losses per share of the continuing business. Potential common shares will be deemed anti-dilutive when their conversion into common shares may result in an increase in the earnings per share or a decrease in the losses per share of the continuing operations. The calculation of diluted earnings (loss) per share does not entail a conversion, the exercise or another issuance of shares which may have an anti-dilutive effect on the losses per share, or where the option exercise price is higher than the average price of ordinary shares during the period, no dilutive effect is recorded, being the diluted earnings per share equal to the basic. As of March 31, 2016, the diluted earnings per share is equal to basic. 45 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 28: (Continuation) Earning attributable to the equity holders of the Company 1,901 608 Weighted average amount of outstanding shares 1,936 1,696 Basic and diluted earnings per share 0.9819 0.3583 As of March 31, 2017, the Company does not hold any significant potential dilutive shares, therefore there are no differences with the basic earnings (loss) per share. NOTE 29 : SEGMENT INFORMATION The Company is an integrated energy company in Argentina, which participates in the various segments of the electricity sector, in the exploration and production of gas and oil, in petrochemicals and in the refining and distribution of fuels. Through its own activities, subsidiaries and holdings in joint ventures and affiliates, and based on the business nature, customer portfolio and risks involved, we were able to identify the following business segments: Electricity Generation , consisting of the Company’s direct and indirect interests in CPB, CTG, CTLL, HINISA, HIDISA, PACOSA, Greenwind, PEFMSA, PEA, Enecor, TMB, TJSM and through its own electricity generation activities through Central Térmica Genelba and Econoergía, the Pichi Picún Leufú hydroelectric complex. Electricity Distribution , consisting of the Company’s indirect interest in Edenor. Oil and Gas , consisting of the Company’s own interests in oil and gas areas and through its direct interest in PEPASA, PELSA and investments in Oldelval and OCP associates. Refining and Distribution , consisting of the Company’s own operations in the refinery at Bahía Blanca and the service station network, the equity interest in Refinor associate and the commercialization of the oil produced in Argentina, which is transferred at market prices from the Oil and Gas segment. The Refining and Distribution segment has a common strategy in line with the integration of Company operations and according to the industry regulations seeking to meet the domestic market supply. Petrochemicals , comprising of the Company’s own styrenics operations and the catalytic reformer plant operations conducted in Argentine plants. Holding and Other Business , consisting of financial investment transactions, holding activities, interests in joint businesses CITELEC and CIESA and their respective subsidiaries, which hold the concession over the high voltage electricity transmission nationwide and over gas transportation in the South of the country, respectively. The Company manages its operating segment based on its individual net results. Taking into account that the segments indicated above have been restructured as a consequence of the acquisition of Petrobras as of July 27, 2016, the comparative information by segment has been restated to reflect the current segmentation. 46 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 29 : (Continuation) Consolidated profit and loss information as of March 31, 2017 Generation Distribution of energy Oil and gas Refining & Distribution Petrochemicals Holding and others Eliminations Consolidated Revenue 1,838 5,367 2,227 3,862 1,773 99 - 15,166 Intersegment sales 10 - 1,671 129 34 7 (1,851) - Cost of sales (1,087) (3,585) (2,649) (3,393) (1,646) (1) 1,870 (10,491) Gross profit 761 1,782 1,249 598 161 105 19 4,675 Selling expenses (18) (499) (186) (435) (58) - - (1,196) Administrative expenses (81) (323) (259) (13) (11) (519) 7 (1,199) Exploration expenses - - (13) - (13) Other operating income 317 23 706 56 17 258 - 1,377 Other operating expenses (100) (164) (243) (19) (38) (425) - (989) Share of profit in joint ventures - 283 - 283 Share of profit in associates - - 2 9 - - - 11 Operating profit (loss) 879 819 1,256 196 71 (298) 26 2,949 Financial income 188 59 45 3 3 62 (39) 321 Financial expenses (237) (402) (151) (3) - (522) 39 (1,276) Other financial results (13) 193 80 26 (10) 401 - 677 Financial results, net (62) (150) (26) 26 (7) (59) - (278) Profit (loss) before income tax 817 669 1,230 222 64 (357) 26 2,671 Income tax and minimun notional income tax 459 (234) (129) (5) - (467) - (376) Profit (loss) for the period 1,276 435 1,101 217 64 (824) 26 2,295 Depreciation and amortization (2) 180 101 853 55 27 14 - 1,230 47 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 29 : (Continuation) Consolidated profit and loss information as of March 31, 2017 Generation Distribution of energy Oil and gas Refining & Distribution Petrochemicals Holding and others Eliminations Consolidated Total profit (loss) attributable to: Owners of the Company 1,244 231 943 217 64 (824) 26 1,901 Non - controlling interest 32 204 158 - 394 Consolidated statement of financial position as of March 31, 2017 Assets 18,810 19,936 21,802 6,130 3,236 20,499 (4,742) 85,671 Liabilities 9,175 19,129 12,824 3,495 1,967 27,653 (4,742) 69,501 Additional consolidated information as of March 31, 2017 Increases in property, plant and equipment 1,190 760 723 37 21 17 - 2,748 Includes financial results generated by Corporated Bonds issued by EASA for $ 12 million and other consolidation adjustments. (2) Includes amortization and depreciation of property, plant and equipment and intangible assets (recognized in cost of sales, administrative expenses and selling expenses). 48 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 29 : (Continuation) Consolidated profit and loss information as of March 31, 2016 Generation Distribution of energy Oil and gas Holding and others Eliminations Consolidated Revenue 770 2,990 453 14 - 4,227 Intersegment sales - - 25 5 (30) - Cost of sales (343) (2,645) (314) (2) 25 (3,279) Gross profit (loss) 427 345 164 17 (5) 948 Selling expenses (7) (289) (46) - - (342) Administrative expenses (108) (227) (69) (49) 5 (448) Other operating income 4 526 421 15 - 966 Other operating expenses (24) (125) (35) (3) - (187) Share of loss in joint ventures - - - (30) - (30) Share of loss in associates - - - (3) - (3) Operating profit (loss) 292 230 435 (53) - 904 Financial income 77 26 - 3 (7) 99 Financial expenses (127) (392) (172) 38 7 (646) Other financial results 106 (329) 1 631 - 409 Financial results, net 56 (695) (171) 672 - (138) Profit (loss) before income tax 348 (465) 264 619 - 766 Income tax and minimun notional income tax (87) 89 (81) (14) - (93) Profit (loss) for the period 261 (376) 183 605 - 673 Depreciation and amortization (2) 38 85 146 - - 269 49 NOTES TO THE UNAUDITED CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (in millions of Argentine Pesos (“$”) – unless otherwise stated) NOTE 29 : (Continuation) Consolidated profit and loss information as of March 31, 2016 Generation Distribution of energy Oil and gas Refining &
